EXHIBIT 10.39(k)







AMENDMENT No. 11 TO PURCHASE AGREEMENT DCT-054/98



 

This Amendment No.11 ("Amendment 11") dated as of July 31, 2001 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and ExpressJet
Airlines, Inc., formerly known as Continental Express, Inc. ("BUYER"), and
relates to Purchase Agreement No. DCT-054/98 dated December 23, 1998, as amended
from time to time (the "Purchase Agreement") for the purchase of up to fifty
(50) newly manufactured EMB-135 aircraft (the "AIRCRAFT").

This Amendment 11 sets forth the further agreements between EMBRAER and BUYER
relative to the EMB-135 Purchase Agreement and certain changes requested by
BUYER in the Aircraft configuration described in Exhibit "1" of Amendment 5 to
the Purchase Agreement and the incorporation of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], pursuant
to Article 11 of the Purchase Agreement. All terms defined in the Purchase
Agreement shall have the same meaning when used herein, and in case of any
conflict between this Amendment 11 and the Purchase Agreement, this Amendment
shall control.





NOW, THEREFORE, in consideration of the foregoing, EMBRAER and BUYER do hereby
agree as follows:



Installation of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Each of the newly manufactured AIRCRAFT from the SIXTEENTH (16th) through the
FIFTIETH (50th), shall include

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





Incorporation of the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Each of the newly manufactured AIRCRAFT from the TWENTY-SEVENTH (27th) through
the FIFTIETH (50th) Aircraft shall incorporate

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Each of the newly manufactured AIRCRAFT from the TWENTY-EIGHTH (28th) to the
FIFTIETH (50th) Aircraft shall incorporate a modification of the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Each of the newly manufactured AIRCRAFT from the TWENTY-EIGHTH (28th) to the
FIFTIETH (50th) Aircraft shall include the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Each of the newly manufactured AIRCRAFT from the TWENTY-EIGHTH (28th) to the
FIFTIETH (50th) Aircraft shall be delivered with

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





New ISIS Part Number



Each of the newly manufactured AIRCRAFT from the TWENTY-EIGHTH (28th) to the
FIFTIEH (50th) Aircraft shall be delivered with

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Each of the newly manufactured AIRCRAFT from the TWENTY-EIGHTH (28th) to the
FIFTIETH (50th) Aircraft shall be delivered with

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



The text of Article 7a. Of the Purchase Agreement is hereby deleted and replaced
with the following:

The AIRCRAFT shall be delivered in accordance with the provisions and schedules
specified in Article 5 hereof. EMBRAER will give BUYER notice ("Final Delivery
Notice") of the date on which EMBRAER considers that each AIRCRAFT will be ready
for inspection which shall be at least

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days prior
to the "AIRCRAFT CONTRACTUAL DELIVERY DATE" for such AIRCRAFT (the "Inspection
Date"). The Final Delivery Notice will be provided to Buyer by Embraer at least
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days prior
to the Inspection Date.



For the affected AIRCRAFT referred to in paragraph 1 through 7 above,
considering the changes in configuration and in the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
adjusted in order to reflect the change(s) referred to in this Amendment 11.
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment 11, shall remain in full force and effect
without any change.



 

 

[Signature page follows.]



 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment 11 to the Purchase Agreement to be
effective as of the date first written above.



 

EMBRAER - Empresa Brasileira EXPRESSJET AIRLINES, INC.

de Aeronautica S.A.



 

 

 

By : /s/ Frederico Fleury Curado By : /s/ Frederick S. Cromer

Name : Frederico Fleury Curado Name : Frederick S. Cromer

Title :

Executive Vice President Title : Vice President





Airline Market





By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title :

Director of Contracts





Date :

__________________________ Date: July 31, 2001



Place

:__________________________ Place: Houston, Texas





 

 

Witness

: /s/ Fernando Bueno Witness: /s/ Amy K. Sedano



Name

: Fernando Bueno Name: Amy K. Sedano





 